2.	  The supplemental response and amendment filed May 20, 2021 has been entered.  This Office action is in response to Applicant’s responses filed May 10, 2021 and May 20, 2021.
3.	Applicant’s election without traverse of the Invention of Group I, claims 25-42, in the reply filed on December 8, 2020 is acknowledged.
Claims 43 and 44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 8, 2020.
Applicant’s election of the species which is a milk or dairy product in the reply filed on December 8, 2020 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 36, 40, and 41 have been re-joined for examination on the merits.  Search and examination has been extended to all of the species encompassed by method claims 25-27, 29-37, 39-41, and 48-50, which have been examined on the merits in their entirety.
4.	The disclosure is objected to because of the following informalities: The Brief Description of the drawings must be amended at page 7 to refer to new Figure 12.  Appropriate correction is required.
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear on what basis the allergenicity of a composition is calculated, such that it can be determined whether or not the at least 90% reduction specified in claim 52 is met.  The basis for determining the allergenicity of the food composition could be calculated based upon, e.g., the amount of allergen originally present and then removed in order to prepare the food composition; the percentage of subjects who have an allergic reaction to the untreated vs. the treated food composition; or the degree to which symptoms of allergic reactions are reduced.  The specification, e.g., at page 9, lines 5-10, does not define how the reduction in allergenicity is to be calculated, and the claim terminology does not appear to have a fixed and definite meaning in the art. 
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claims 42 and 51-53 are rejected under 35 U.S.C. 103 as being obvious over Takada et al (U.S. Patent No. 6,544,498).  Takada et al teach a method whereby a milk or milk-derived ingredient, such as skim milk, is subjected to cation-exchange chromatography, such that proteins having an isoelectric point in the range 7.5-11 are removed.  See, e.g., the Abstract; column 1, line 59 - column 2, line 10; and column 2, lines 28-44.  Because Takada et al remove cationic proteins in general from their milk and milk-derived ingredients, inherently any cationic proteins resulting from transcription infidelity which are present in Takada et al’s milk or milk-derived ingredient will be removed.  Takada et al teach removing proteins having an isoelectric 
8.	Claims 42 and 51-53 are rejected under 35 U.S.C. 103 as being obvious over Bragger (U.S. Patent Application Publication 2011/0008361).  Bragger teaches separating a cationic fraction from milk or milk derived substances.  The cationic fraction includes any component of milk which has a pI of 6.8 or above.  The cationic fraction includes minor variants of components such as lactoferrin and angiogenin, wherein the minor variants can differ in terms of amino acid sequences.  The cationic fraction is removed from the milk or milk derived substances by cation exchange media.  See, e.g., paragraphs [0048]-[0050], [0068], [0106], and [0171]-[0186].  Because Bragger removes the cationic fraction in general from milk and milk-derived substances, inherently any cationic proteins resulting from transcription infidelity which are present in Bragger’s milk or milk-derived substances will be removed.  Bragger teach removing a cationic fraction comprising proteins having an isoelectric point above 6.8 from milk or milk-derived substances, but does not teach removing the proteins so that the treated milk or milk-derived substance comprises less than 1% by weight of cationic proteins.  It would have 
9.	Claims 42 and 51-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Crevel et al article (Food and Chemical Toxicology, Vol. 38, pages 385-393).  The Crevel et al article teaches chemically refined peanut oil, which comprises minimal amounts of peanut protein and which exhibits reduced allergenicity for the overwhelming majority of peanut allergic individuals.  The chemical refinement process involves steps of acid pre-treatment and bleaching.  Protein contents of the peanut oil can be reduced to as low as 2.2 µg/ml, with protein content being about 100-fold lower than in crude oils.  See, e.g., the Abstract; page 387, column 2, first full paragraph, summarizing the Hourihane et al, 1997b testing; page 389, refining method bridging columns 1 and 2; Tables 1 and 2; and page 392, column 1, first conclusion.  Because the chemical refinement taught by the Crevel et al article reduces the protein levels to as low as 2.2 µg/ml, necessarily the cationic protein content of the peanut oils, and the content of cationic proteins resulting from transcription infidelity such as a transcription infidelity gap, will be even lower than 2.2 µg/ml and will necessarily satisfy the cationic protein content concentrations recited in the instant claims.
May 10, 2021 and May 20, 2021 have been fully considered but they are not persuasive.
Takada et al (U.S. Patent No. 6,544,498) are not deemed to anticipate or render obvious amended method claims 25, 26, 27, 30, 33, 34, 37, and 39.  Claims 25 and 37 have been amended to explicitly require cationic proteins resulting from transcription infidelity to be present in the composition and then to be actively removed.  However, Takada et al do not teach or suggest that such cationic proteins resulting from transcription infidelity are present in their milk or milk-derived ingredient; and the prior art of record does not provide evidence with which to conclude that such cationic presents resulting from transcription infidelity are inherently present in milk or milk-derived ingredients.  Accordingly, Takada et al are not deemed to teach a method of removing cationic presents resulting from transcription infidelity from milk or milk-derived ingredients, and are not deemed to provide motivation or any other type of suggestion for removing cationic presents resulting from transcription infidelity from milk or milk-derived ingredients.
Takada et al are still deemed to render obvious product claims 42 and 51-53.  Takada et al teach removal of proteins having an isoelectric point in the range of 7.5-11.  This will remove cationic proteins of any source, including cationic proteins resulting from transcription infidelity if present in the original milk or milk-derived ingredient being treated.  Note that if there are no cationic proteins resulting from transcription infidelity present in the original milk or milk-derived ingredient being treated, then the treated milk or milk-derived ingredient also will not contain any cationic proteins resulting from transcription infidelity, and again Inventors’ claimed product will be suggested by Takada et al.  Patentability of a product must be based upon 
	For reasons analogous to those set forth above, Bragger is no longer deemed to anticipate or render obvious the amended method claims; but Bragger is still deemed to render obvious product claims 42 and 51-53.  Applicant distinguishes Bragger on the basis that it is directed to a method of retaining the cationic fraction in the composition of interest, and not to eliminate it from the composition.  The examiner disagrees with Applicant’s characterization of Bragger.  Bragger simultaneously retains the cationic fraction and eliminates/removes it from milk or milk derived substances - the two results are inseparable.  Further, while Bragger is interested in the separated cationic fraction, the disclosure of Bragger is not limited to Bragger’s preferred product.  Bragger necessarily teaches milk or milk derived substances from which the cationic fraction has been removed, and this product is available as prior art for consideration as to issues of anticipation and obviousness.
	Product claims 42 and 51-53 are rejected as being anticipated by the Crevel et al article (Food and Chemical Toxicology, Vol. 38, pages 385-393).  Applicant contends that the Crevel et al article teaches the removal of all proteins from oils, not only specific cationic proteins.  However, the rejected product claims embrace products from which all proteins have been removed.  Patentability must be based upon claimed, not unclaimed, differences over the prior art.  Applicant’s citation to the sentence in the Abstract is noted.  However, the instant claims do not recite a product which has no allergenicity to all subjects under all circumstances.  Again, patentability must be based upon claimed, not unclaimed, differences over the prior art.  Finally, while the Crevel et al article does not teach a method in which the authors knowingly remove cationic proteins resulting from transcription infidelity, the Crevel et al article does teach a product containing zero or minimal amounts of cationic proteins resulting from transcription infidelity.  The method of making the product, the reagents used to make the product, and the intent for making a product does not distinguish over a prior art product which is otherwise the same as the claimed product.    
	For reasons analogous to those set forth above with respect to Takada et al and to Bragger, the anticipation rejection of the method claims over Nuyens et al (U.S. Patent No. 5,849,885) is withdrawn.
	With respect to instant claim 36, the prior art of record does not teach or render obvious a protein comprising an amino acid sequence selected from SEQ ID NO:110 to 120.  Further, there is no basis in the prior art of record to assume that such proteins are inherently present in compositions obtained or derived from peanuts.  Accordingly, the prior art of record does not teach or render obvious a method in which such proteins are present in a composition and are removed therefrom.
11.	Claims 25-27, 29-37, 39-41, and 48-50 are allowed.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E. Russel at telephone number (571) 272-0969.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 5:30 P.M.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
May 27, 2021